



--------------------------------------------------------------------------------



SECOND AMENDMENT

TO

CREDIT AGREEMENT
dated as of August 27, 2015

among

NOBLE ENERGY, INC.,
as the Borrower,

NBL INTERNATIONAL FINANCE B.V.,
as a Foreign Borrower,

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent for the Lenders,

and

THE LENDERS PARTY HERETO

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BANK OF TOKYO-MITSUBISHI UFJ, LTD.
MIZUHO BANK, LTD. and DNB MARKETS, INC.
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

CITIBANK N.A.,
as the Syndication Agent for the Lenders,

BANK OF AMERICA, N.A.,
BANK OF TOKYO-MITSUBISHI UFJ, LTD.
MIZUHO BANK, LTD.

and

DNB BANK ASA, NEW YORK BRANCH
as the Documentation Agents for the Lenders

--------------------------------------------------------------------------------


        

--------------------------------------------------------------------------------




SECOND AMENDMENT TO
CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) dated as of
August 27, 2015 is among NOBLE ENERGY, INC., a corporation duly formed and
existing under the laws of the State of Delaware (the “Borrower”), NBL
INTERNATIONAL FINANCE B.V., a corporation incorporated under the laws of the
Kingdom of the Netherlands (the “Foreign Borrower”), each of the lenders party
to the Credit Agreement referred to below (collectively, the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
R E C I T A L S
A.    The Borrower, the Administrative Agent, the Syndication Agent, the
Documentation Agents and the Lenders are parties to that certain Credit
Agreement dated as of October 14, 2011 (as increased by the Commitment Increase
Agreements each dated as of September 28, 2012, and as amended by the First
Amendment to Credit Agreement, dated as of October 3, 2013, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
B.    The Borrower has requested and the Administrative Agent and the Lenders
have agreed to make certain changes to the Credit Agreement.
C.    NOW, THEREFORE, to induce the Administrative Agent and the Lenders party
hereto to enter into this Second Amendment and in consideration of the premises
and the mutual covenants herein contained, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Second Amendment. Unless otherwise indicated, all section
references in this Second Amendment refer to sections of the Credit Agreement.
Upon and after the execution of this Second Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Definitions.
2.1.1    The following definition of “Anti-Corruption Laws” is hereby added
where alphabetically appropriate:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning bribery or corruption.
2.1.2    The definition of “Applicable Facility Fee Rate” is hereby amended to
replace the table in such definition with the following table:

        

--------------------------------------------------------------------------------




Applicable Rating Level
Applicable Facility Fee Rate
Level I
10.0
Level II
12.5
Level III
17.5
Level IV
20.0
Level V
25.0

2.1.3    The definition of “Applicable Margin” is hereby amended to replace the
table in such definition with the following table:
Applicable Rating Level
Applicable Eurodollar Margin
Applicable Base Rate Loan Margin
Level I
90.0
0.0
Level II
100.0
0.0
Level III
107.5
7.5
Level IV
130.0
30.0
Level V
150.0
50.0

2.1.4    The following definition of “ASC Topic 815” is hereby added where
alphabetically appropriate:
“ASC Topic 815” means FASB Accounting Standards Codification Topic 815 (formerly
FAS 133) entitled “Derivatives and Hedging” issued by the Financial Accounting
Standards Board in March of 2008, as amended from time to time.
2.1.5    The definition of “Commitment Amount” is hereby amended to replace the
value “$3,000,000,000” with the value “$4,000,000,000”.
2.1.6    The definition of “Consolidated Net Tangible Assets” is hereby amended
and restated in its entirety as follows:
“Consolidated Net Tangible Assets” means the total assets of the Borrower and
its Subsidiaries (other than any Exempted Subsidiary) as of the most recent
Fiscal Quarter end for which a consolidated balance sheet of the Borrower and
its Subsidiaries is available, minus all current liabilities (excluding the
current portion of any long-term debt) of the Borrower and its Subsidiaries
(other than any Exempted Subsidiary) reflected on such balance sheet, minus
total goodwill and other intangible assets of the Borrower and its Subsidiaries
(other than any Exempted Subsidiary) reflected on such balance sheet, and minus
any Project Assets of the Borrower and its Subsidiaries reflected on such
balance sheet, all calculated on a consolidated basis in accordance with GAAP.
2.1.7    The definition of “Debt” is hereby amended and restated in its entirety
as follows:
“Debt” means the consolidated Indebtedness of the Borrower and its Subsidiaries;
provided, that Debt shall not include any Exempted Subsidiary Indebtedness;
provided, further, that if any Indebtedness of an Exempted Subsidiary has
recourse to the Borrower or a Subsidiary that is not an Exempted Subsidiary or
their respective assets (in each case, other than recourse in respect of Project
Assets), then the limit of such recourse (or all of the Indebtedness if
unlimited recourse) and, in the

2
        

--------------------------------------------------------------------------------




case of recourse to assets, the book value of such assets, shall be treated as
Debt of the Borrower or such Subsidiary, as applicable.
2.1.8    The final proviso of the definition of “Defaulting Lender” is hereby
amended and restated in its entirety as follows:
provided that a Lender shall not be a “Defaulting Lender” (A) solely by reason
of events relating to a parent company of such Lender or solely because a
governmental authority has been appointed as receiver, conservator, trustee or
custodian for such Lender, in each case as described in clause (e) above, so
long as the Administrative Agent, in its reasonable discretion, is satisfied
that such Lender will continue to perform its funding obligations hereunder or
(B) solely by reason of the ownership or control by a governmental authority of
such Lender or a direct or indirect parent company of such Lender so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment (except for Export Development Canada) on
its assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
2.1.9    The definition of “Eurodollar Rate” is hereby amended and restated in
its entirety as follows:
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing and relative
to any Interest Period for Eurodollar Loans, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period) as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service as selected by the Administrative Agent in its reasonable
discretion that publishes such rate from time to time as an authorized
information vendor for the purpose of displaying such rates; in each case the
“LIBO Screen Rate”) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement; provided further that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to U.S. Dollars then the Eurodollar Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
2.1.10    The following definition of “Exempted Subsidiary” is hereby added
where alphabetically appropriate:
“Exempted Subsidiary” means a Subsidiary that both (a) is designated by the
Borrower as an “Exempted Subsidiary” by written notice to the Administrative
Agent and (b) whose assets consist principally of assets related to the Project
or equity interests of another Exempted Subsidiary.
2.1.11    The following definition of “Exempted Subsidiary Indebtedness” is
hereby added where alphabetically appropriate:

3
        

--------------------------------------------------------------------------------




“Exempted Subsidiary Indebtedness” means Indebtedness of Exempted Subsidiaries
to the extent such Indebtedness does not have recourse to the Borrower, any
Subsidiary that is not an Exempted Subsidiary, or any of their respective assets
(in each case, other than recourse in respect of Project Assets).
2.1.12    The definition of “FAS 133” is hereby deleted.
2.1.13    The definition of “FATCA” is hereby amended and restated in its
entirety as follows:
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement entered into in connection with the implementation
of the foregoing.
2.1.14    The definition of “Federal Funds Rate” is hereby amended and restated
in its entirety as follows:
“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided, that, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
2.1.15    The definition of “Funded Indebtedness” is hereby deleted.
2.1.16    The following definition of “Impacted Interest Period” is hereby added
where alphabetically appropriate:
“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Rate.”
2.1.17    Clause (e) of the definition of “Indebtedness” is hereby amended and
restated as follows:
(e)    Indebtedness of others of the type described in clauses (a), (b), (c) or
(d) above secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such Indebtedness shall have been assumed by such
Person or is limited in recourse (such Indebtedness being the lesser of (i) the
value of such property on the books of such Person or (ii) the outstanding
principal amount of such Indebtedness);
2.1.18    The definition of “Interest Period” is hereby amended and restated in
its entirety as follows:
“Interest Period” means, with respect to Eurodollar Borrowings, the period
beginning on (and including) the date on which such Eurodollar Borrowing is made
or continued as, or converted

4
        

--------------------------------------------------------------------------------




into, a Eurodollar Borrowing pursuant to Section 2.5 or 2.6 and shall end on
(but exclude) the day which numerically corresponds to such date one, two,
three, six or twelve months or one week thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), or such
other time period acceptable to each Lender, in each case, as the Borrower may
select in its relevant notice pursuant to Section 2.5, provided, however, that
(a) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than ten
different dates; (b) if such Interest Period would otherwise end on a day which
is not a Business Day, such Interest Period shall end on the next following
Business Day (unless, if such Interest Period applies to Eurodollar Loans, such
next following Business Day is the first Business Day of a calendar month, in
which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day); and (c) no Interest Period may end later
than the Maturity Date.
2.1.19    The following definition of “Interpolated Rate” is hereby added where
alphabetically appropriate:
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
2.1.20    The definition of “Issuing Bank” is hereby amended and restated in its
entirety as follows:
“Issuing Bank” means (a) each of JPMCB, Citibank, N.A., Bank of America, N.A.,
Bank of Tokyo-Mitsubishi UFJ, Ltd., Mizuho Bank, Ltd. and DNB Bank ASA, New York
Branch, in its capacity as the issuer of Letters of Credit hereunder, and their
respective successors in such capacity as provided in Section 2.11(i), as well
as (b) any other Lender that, at the request of the Borrower and with the
consent of the Administrative Agent, agrees, in such Lender’s discretion, to
become an Issuing Bank for purposes of issuing Letters of Credit pursuant to
Section 2.11; provided that the Issuing Banks shall at no time be requested or
otherwise required to issue Letters of Credit with an aggregate LC Exposure in
excess of $500,000,000. An Issuing Bank may, with the prior written consent of
the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” shall be deemed to be a reference to the
relevant Issuing Bank.
2.1.21    The following definition of “LC Commitment” is hereby added where
alphabetically appropriate:
“LC Commitment” means, with respect to each Issuing Bank, the obligation of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.11 of this
Agreement, initially in the amount set forth opposite such Issuing Bank’s name
on Schedule IIB (as may be amended from time to time by the Administrative
Agent, the Borrower and such Issuing Bank).

5
        

--------------------------------------------------------------------------------




2.1.22    The following definition of “LIBO Screen Rate” is hereby added where
alphabetically appropriate:
“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Rate.”
2.1.23    The definition of “Material Subsidiary” is hereby amended and restated
in its entirety as follows:
“Material Subsidiary” means each Subsidiary of the Borrower now existing or
hereafter acquired or formed by the Borrower that (a) on a consolidated basis
for such Subsidiary and its Subsidiaries, as of the last day of any Fiscal
Quarter, was the owner of more than five percent (5%) of the Consolidated Net
Tangible Assets of the Borrower and its Subsidiaries or (b) is a Foreign
Borrower; provided that no Exempted Subsidiary shall be deemed to be a Material
Subsidiary.
2.1.24    Clause (a) of the definition of “Maturity Date” is hereby amended and
restated to read as follows:
(a)    August 27, 2020, and for any Lender agreeing to extend its Maturity Date
pursuant to Section 2.10, the date on August 27, in each year thereafter
pursuant to which the Maturity Date of such Lender has been extended;
2.1.25    The following definition of “Project” is hereby added where
alphabetically appropriate:
“Project” means a project constituting and/or directly related to oil, gas and
energy exploration, development and/or production in the eastern Mediterranean
Sea and such infrastructure, transportation, processing, marketing and/or other
handling activities as may be incidental or related thereto.
2.1.26    The following definition of “Project Assets” is hereby added where
alphabetically appropriate.
“Project Assets” means (a) the assets of each Exempted Subsidiary (including
equity interests of another Exempted Subsidiary) and (b) any assets of the
Borrower and its Subsidiaries to the extent directly related to the Project
(including equity interests in Exempted Subsidiaries but excluding any physical
assets not located in the geographic vicinity of the eastern Mediterranean Sea)
at any time directly or indirectly made subject to a Lien in favor of any Person
as collateral security for Indebtedness of an Exempted Subsidiary.
2.1.27    The following definition of “Sanctioned Country” is hereby added where
alphabetically appropriate:
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
2.1.28    The following definition of “Sanctioned Person” is hereby added where
alphabetically appropriate:

6
        

--------------------------------------------------------------------------------




“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, Canada, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person that the Borrower knows is owned 50
percent or more by any such Person or Persons described in the foregoing clauses
(a) or (b).
2.1.29    The following definition of “Sanctions” is hereby added where
alphabetically appropriate:
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, Canada, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.
2.1.30    The following definition of “Second Amendment” is hereby added where
alphabetically appropriate:
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of August 27, 2015, among the Borrower, the Foreign Borrower party
thereto, the Administrative Agent and the Lenders party thereto.


2.1.31    The definition of “Stockholders’ Equity” is hereby amended and
restated in its entirety as follows:
“Stockholders’ Equity” means, as of the time for which any determination thereof
is to be made, (a) shareholders’ equity of the Borrower and its consolidated
Subsidiaries (excluding any shareholders’ equity attributable to Exempted
Subsidiaries) determined in accordance with GAAP, plus (b) the absolute
cumulative amount by which such shareholders’ equity shall have been reduced by
reason of non-cash write downs of oil and gas assets (i) in the amount included
in Exhibit A of the compliance certificate delivered by the Borrower for the
quarter ending June 30, 2015 (for the avoidance of doubt, not to exceed the
amount specified on Annex A to the Second Amendment) and (ii) from time to time
after June 30, 2015 and (c) either plus the amount by which such shareholders’
equity shall have been reduced by reason of any non-cash loss or minus the
amount by which such shareholders’ equity shall have been increased by reason of
any non-cash gain, in either case from changes in mark-to-market value of
hedges, net of tax, resulting from the requirements of ASC Topic 815.
2.1.32    The following definition of “Swingline Commitment” is hereby added
where alphabetically appropriate:
“Swingline Commitment” means, with respect to each Swingline Lender, the
obligation of such Swingline Lender to make Swingline Loans pursuant to Section
2.1.2 of this Agreement, initially in the amount set forth opposite such
Swingline Lender’s name on Schedule IIA (as may be amended from time to time by
the Administrative Agent, the Borrower and such Swingline Lender).
2.1.33    The definition of “Swingline Lender” is hereby amended and restated in
its entirety as follows:

7
        

--------------------------------------------------------------------------------




“Swingline Lenders” means (a) JPMCB, Citibank, N.A. and Bank of America, N.A.,
each in its capacity as lender of Swingline Loans hereunder, and (b) any other
Lender that, at the request of the Borrower and with the consent of the
Administrative Agent, agrees, in such Lender’s discretion, to become a Swingline
Lender for purposes of making Swingline Loans pursuant to Section 2.1.2.
2.2    Amendments to Article II.
2.2.1    Section 2.1.2 is hereby amended and restated in its entirety as
follows:
SECTION 2.1.2 Swingline Loans. Subject to the terms and conditions set forth
herein, from time to time during the Availability Period, each Swingline Lender
severally agrees to make Swingline Loans to the Borrower in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans made by such Swingline
Lender exceeding such Swingline Lender’s Swingline Commitment, (ii) such
Swingline Lender’s Revolving Credit Exposure exceeding its Commitment, or (iii)
the sum of the total Revolving Credit Exposure exceeding the total Commitments;
provided that no Swingline Lender shall be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.
2.2.2    Section 2.5.1 is hereby amended and restated in its entirety as
follows:
SECTION 2.5.1 Base Rate Loans. The Administrative Agent shall receive written or
telegraphic notice from the Borrower on or before 10:00 a.m. Central time on the
date of the proposed Borrowing of a Base Rate Loan (including any such notice of
the Borrowing of a Base Rate Loan to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.11(e)) and the amount of such
Borrowing (which shall be in a minimum amount of $5,000,000 and an integral
multiple of $1,000,000 unless such Borrowing is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.11(e)), and the
Administrative Agent shall advise each Lender thereof promptly thereafter. Not
later than 1:00 p.m., Central time, on the date specified in such notice for
such Borrowing, each Lender shall provide to the Administrative Agent at the
Payment Office, same day or immediately available funds covering such Lender’s
Percentage of the requested Base Rate Loan. Upon fulfillment of the applicable
conditions set forth in Article V with respect to such Base Rate Loan, the
Administrative Agent shall make available to the Borrower the proceeds of each
Base Rate Loan (to the extent received from the Lenders) by wire transfer of
such proceeds to such account(s) as the Borrower shall have specified in the
Borrowing Request.
2.2.3    Section 2.5.3 is hereby amended and restated in its entirety as
follows:
SECTION 2.5.3 Swingline Loans.
(a)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., Central time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan(which shall be in a
minimum amount of $5,000,000 and an integral multiple of $1,000,000) and whether
the Swingline Loan will be a Base Rate Loan or an ASK Rate Loan. The
Administrative Agent will promptly advise the Swingline Lenders of any such
notice received from the Borrower. Each Swingline Lender shall make its ratable
portion of the requested Swingline Loan (such ratable portion to be calculated
based upon such Swingline Lender’s Swingline Commitment to the total

8
        

--------------------------------------------------------------------------------




Swingline Commitments of all of the Swingline Lenders) available to the Borrower
by means of a credit to an account of the Borrower with the Administrative Agent
designated for such purpose by 3:00 p.m., Central time, on the requested date of
such Swingline Loan.
(b)    The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.
(c)    Any Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Percentage of such Swingline Loans. Each
Lender hereby absolutely and unconditionally agrees, promptly upon receipt of
such notice from the Administrative Agent (and in any event, if such notice is
received by 2:00 p.m., Central time, on a Business Day then no later than 5:00
p.m. Central time on such Business Day, and if received after 2:00 p.m., Central
time, on a Business Day then no later than 10:00 a.m., Central time, on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of such Swingline Lenders, such Lender’s Percentage of such
Swingline Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.7 with respect to
Loans made by such Lender (and Section 2.7 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to such Swingline Lenders the amounts so received by it from the Lenders.
The Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to such Swingline Lenders. Any amounts received by a Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to such Swingline Lenders, as their interests may
appear; provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
2.2.4    Section 2.10(a) is hereby amended to delete the words “October 3, 2013”
in the first sentence thereof, and replace the reference thereto with “August
27, 2015”.
2.2.5    Section 2.11(a) is hereby amended and restated in its entirety as
follows:

9
        

--------------------------------------------------------------------------------




(a)    General. Subject to the terms and conditions set forth herein, any Loan
Party may request the issuance of Letters of Credit for its own account or for
the account of any of its Subsidiaries, in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the
Availability Period; provided that no Letter of Credit shall be issued if (i)
the aggregate LC Exposure would exceed $500,000,000, (ii) the total Revolving
Credit Exposures would exceed the Total Commitment or (iii) the LC Exposure of
any Issuing Bank would exceed the LC Commitment of such Issuing Bank. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
2.2.6    Section 2.11(i) is hereby amended and restated in its entirety as
follows:
(i)    Removal of an Issuing Bank. Any Issuing Bank may be removed or replaced
at any time by written agreement among the Borrower, the Administrative Agent
and the successor Issuing Bank, if any. The Administrative Agent shall notify
the Lenders of any such removal or replacement of an Issuing Bank. At the time
any such removal or replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the removed or replaced Issuing Bank
pursuant to Section 3.3.3. If such Issuing Bank is replaced, from and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of such Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the removal or replacement of an
Issuing Bank hereunder, the removed or replaced Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such removal or replacement, but shall not be required to issue
additional Letters of Credit.
2.2.7    The first sentence of Section 2.12.1 is hereby amended and restated in
its entirety as follows:
Subject to the terms and conditions set forth herein, the Borrower shall have
the right, from time to time, with the prior consent of the Administrative
Agent, to request that one or more Lenders allocate any portion of the
then-available Total Commitments (each such allocation being a “Foreign Borrower
Sub-Facility”) to one or more of its Subsidiaries (other than any Exempted
Subsidiary) as a Foreign Borrower.
2.3    Amendments to Article III.
2.3.1    Section 3.1(a) is hereby amended and restated in its entirety as
follows:
(a)    may, from time to time on any Business Day, make a voluntary prepayment,
in whole or in part, of the outstanding principal amount of any Loans; provided,
however, that (i) any such prepayment shall be applied to the Lenders among
Loans having the same Type and, if applicable, having the same Interest Period;
(ii) all such voluntary prepayments of Eurodollar Loans shall require at least
three Business Days’ prior written notice to the Administrative Agent; (iii) all
such voluntary prepayments of Base Rate Loans shall be permitted on the same day
as written notice is received by the Administrative Agent; (iv) all such
voluntary prepayments of Swingline Loans shall be permitted on the same day as
written notice is received by the Administrative Agent and the Swingline Lender;
and (v) except in the case of a prepayment pursuant to Section 3.1(c), all such

10
        

--------------------------------------------------------------------------------




voluntary partial prepayments shall be in an minimum amount of $5,000,000 and an
integral multiple of $1,000,000;
2.3.2    The first sentence of Section 3.3.3 is hereby amended and restated in
its entirety as follows:
The Borrower agrees to pay, quarterly in arrears (i) to the Administrative Agent
for the account of each Lender a participation fee with respect to its
participations in Financial Letters of Credit, which shall accrue at the same
Applicable Margin then in effect used to determine the interest rate applicable
to Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
attributable to Financial Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) for such quarter during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure; (ii) to the Administrative Agent for the
account of each Lender, a participation fee with respect to Performance Letters
of Credit at the per annum rate set forth below then in effect on the face
amount of each such Performance Letter of Credit, such commission to be shared
ratably among the Lenders having participation interests therein and (iii) to
each Issuing Bank a fronting fee to be agreed with such Issuing Bank (but in any
event not to exceed .150% per annum) which fronting fee shall accrue on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) applicable to such Issuing Bank
for such quarter during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.
2.4    Amendments to Article IV.
2.4.1    The introductory clause of the second sentence of Section 4.6.1 is
hereby amended and restated in its entirety as follows:
In the event that any withholding or deduction from any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document is
required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the applicable Loan Party will, within fifteen days
2.4.2    Section 4.6.4 shall be amended such that the reference to “Form W-8BEN”
shall be amended to refer to “Form W-8BEN, Form W-8BEN-E, Form W-8IMY (with
documentation of the direct and indirect beneficial owners of such entity
attached thereto)”.
2.4.3    Section 4.6.7 shall be amended and restated in its entirety as follows:
Section 4.6.7 Each Lender and the Administrative Agent agrees that if any form
or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
2.5    Amendments to Article VI.
2.5.1    The last sentence of Section 6.3 is hereby amended and restated in its
entirety as follows:

11
        

--------------------------------------------------------------------------------




Neither the Borrower nor any of its Subsidiaries is or is “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


2.5.2    Section 6.15 is hereby amended and restated in its entirety as follows:
SECTION 6.15 Sanctions. The Borrower has implemented and maintains in effect
policies and procedures designed to achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents
(acting in their capacity as such) with applicable Anti-Corruption Laws and
Sanctions. The Borrower and each of its Subsidiaries is in compliance with all
applicable Anti-Corruption Laws and Sanctions. None of (a) the Borrower, any
Subsidiary or to the knowledge of the Borrower or such Subsidiary any of their
respective directors or officers, or (b) to the knowledge of the Borrower, any
employee or agent of the Borrower or any Subsidiary (in each case, acting in
their capacity as such), is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate any Anti-Corruption Law or applicable Sanctions.
2.6    Amendments to Article VII.
2.6.1    Section 7.2.2 is hereby amended to delete the text “; and” at the end
of clause (p) thereof, renumber clause (q) as clause (r) thereof, and insert a
new clause (q) thereof to read as follows:
(q)    Liens on Project Assets; and
2.6.2    Section 7.2.4 is hereby amended to delete the text “; and” at the end
of clause (f) thereof, renumber clause (g) as clause (h) thereof, and insert a
new clause (g) thereof to read as follows:
(g)    Exempted Subsidiary Indebtedness; and
2.6.3    Section 7.2.6 is hereby amended and restated in its entirety as
follows:
SECTION 7.2.6 Restrictive Agreements. The Borrower will not and will not permit
any of its Material Subsidiaries to enter into any agreement prohibiting the
ability of any Material Subsidiary to make any payments, directly or indirectly,
to the Borrower by way of dividends, advances, repayments of loans or advances,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments, or any other agreement or arrangement
which restricts the ability of any such Material Subsidiary to make any payment,
directly or indirectly, to the Borrower, other than (i) agreements or
arrangements in respect of Indebtedness of a Person which exist at the time such
Person is merged or amalgamated with a Subsidiary or existing at the time such
Person becomes a Subsidiary, so long as such Indebtedness was not created in
anticipation thereof and in respect of Indebtedness secured by a Lien
encumbering any assets acquired by a Subsidiary, so long as such Indebtedness
was not created in anticipation thereof and extensions, refinancings, renewals
or replacements that would be permitted under Section 7.2.4, and (ii) agreements
or arrangements with respect to which the sum of all Indebtedness entitled to
the benefit of such agreements or arrangements plus the aggregate Minority
Equity Value of all Material Subsidiaries subject to such restriction does not
exceed 10% of Consolidated Net Tangible Assets; where the term “Minority Equity
Value” means the product of the Consolidated Net Tangible Assets attributable to
such Material Subsidiary (but without reduction for minority equity interests)
times the percentage of the equity interests of such Material Subsidiary owned
by a Person other than the Borrower and its Subsidiaries that are entitled to
the benefit of such agreement or arrangement.

12
        

--------------------------------------------------------------------------------




2.6.4    Section 7.2 is amended to include the following new Section 7.2.7:
SECTION 7.2.7 Anti-Corruption Laws and Sanctions. The Borrower will not
directly, or to the Borrower’s knowledge, indirectly, use the proceeds of any
Borrowing or Letter of Credit (A) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, to the extent such activities, businesses
or transactions would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or (B) in
any other manner that would result in a violation of Sanctions or applicable
Anti-Corruption Laws applicable to any party hereto.
2.7    Amendment to Article VIII. Section 8.1.3 is hereby amended by (a)
deleting the word “or” appearing immediately after “7.2.5” and immediately
preceding “7.2.6” and replacing it with “, ” and (b) adding “or 7.2.7”
immediately following “7.2.6” and immediately preceding the proviso at the end
of such Section.
2.8    Amendments to Article X.
2.8.1    Section 10.1 is hereby amended by (a) deleting the word “or” appearing
before clause (e) thereof and replacing it with “,” and adding the following as
a new clause (f) immediately following clause (e) and immediately preceding the
proviso at the end of the first sentence of Section 10.1:
or (f) amend Section 2.11(c) to permit any Letter of Credit to expire after the
Maturity Date without the consent of any Lender that is adversely affected
thereby
2.8.2    The first paragraph of Section 10.10.1 is hereby amended and restated
in its entirety as follows:
SECTION 10.10.1 Assignments. Any Lender at any time may assign and delegate:
(a)    with notice to (but without the consent of) the Administrative Agent, the
Swingline Lenders, the Issuing Banks and the Borrower, to any of its Affiliates
or to any other Lender (or with respect to a Swingline Loan or Swingline
Commitment, any other Swingline Lender), Lender Affiliate (or with respect to a
Swingline Loan or Swingline Commitment, a Lender Affiliate of any Swingline
Lender) or Approved Fund (other than (i) any Lender that is, at such time, a
Defaulting Lender, (ii) any natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person), and (iii) for the avoidance of doubt, the Borrower or any
Affiliate of the Borrower), and
(b)    with the written consent (which consent shall not be unreasonably delayed
or withheld) of the Administrative Agent, each Swingline Lender, each Issuing
Bank and, if no Event of Default has occurred and is continuing, the Borrower
(such consent of the Borrower being deemed given if the Borrower does not
respond within five (5) Business Days of the Borrower’s receipt of written
notice of such assignment) , to one or more commercial banks or other financial
institutions not described in clause (a) above (each Person described in this
clause (b) or the foregoing clause (a) as being the Person to whom such
assignment and delegation is to be made, being hereinafter referred to as an
“Assignee Lender”),
all or any fraction of such Lender’s total Loans and Commitments pursuant to a
Lender Assignment Agreement executed by such Assignee Lender and such assigning
Lender (and, in the case of an Assignee Lender described in clause (b) above,
the Borrower (if applicable), the Administrative

13
        

--------------------------------------------------------------------------------




Agent, each Swingline Lender and each Issuing Bank); provided that (i) such
assignment and delegation shall be (x) of a constant, and not a varying,
percentage of all the assigning Lender’s Loans and Commitments (and/or such
Lender’s Swingline Loans and Swingline Commitment, if applicable) and which
shall be of equal pro rata shares of the Facility, and (y) in a minimum
aggregate amount of $5,000,000 (or in a minimum amount of $1,000,000 in the case
of an assignment to an Approved Fund with respect to which such Approved Fund
plus the Lender or an Affiliate of such Lender who administers or manages such
Approved Fund plus other Approved Funds administered or managed by the such
Lender or an Affiliate of such Lender will then hold an amount of $5,000,000 or
more), (ii) any such Assignee Lender will comply, if applicable, with the
provisions of Section 4.6.5, and (iii) the Borrower and the Administrative Agent
shall be entitled to continue to deal solely and directly with such assigning
Lender in connection with the interests so assigned and delegated to an Assignee
Lender until (A) written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrower and the Administrative
Agent by such Lender and such Assignee Lender, (B) such Assignee Lender shall
have executed and delivered to the Borrower and the Administrative Agent a
Lender Assignment Agreement, accepted by the Administrative Agent, (C) such
Assignee Lender shall have delivered to the Administrative Agent an
Administrative Questionnaire, and (D) the processing fees described below shall
have been paid. For the purposes of this Section 10.10.1, the term “Approved
Fund” has the following meaning:
2.8.3    Section 10.10.1 and Section 10.10.2 are hereby amended such that each
instance of the phrase “acting solely for this purpose as an agent of the
Borrower” appearing in such Sections is replaced with “acting solely for this
purpose as a non-fiduciary agent of the Borrower”
2.8.4    Section 10.12 is hereby amended and restated in its entirety as
follows:
SECTION 10.12 Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis from a source other than
the Borrower. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and other information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. For the purposes of
this Section, “Information” means all information received from the Borrower or
any of its Affiliates

14
        

--------------------------------------------------------------------------------




relating to the Borrower and its Subsidiaries or their business, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by the Borrower or
any of its Affiliates; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 3.    Amendment to Schedules. The Credit Agreement shall be amended by
adding the Schedules IIA and IIB attached to this Second Amendment as new
Schedules IIA and IIB to the Credit Agreement. The listing of Schedules
immediately following the table of contents shall be amended by adding
references to such Schedules in appropriate numerical order.
Section 4.    Assignment and Reallocations of Commitments. The Lenders have
agreed among themselves (a) to assign and reallocate the Commitments and
Revolving Credit Exposures such that after giving effect to such assignment,
reallocation and the other assignments contemplated by this Section 4, the
Commitments of the Lenders shall be set forth on Schedule II to this Second
Amendment, (b) to allow Goldman Sachs Bank USA, to become a party to the Credit
Agreement as a “Lender” (the “New Lender”), and (c) to permit each of Lloyds TSB
Bank PLC and Standard Chartered Bank (each, an “Exiting Lender”) to assign all
of its Commitments and Revolving Credit Exposure to other Lenders and cease to
be a Lender under the Agreement.
Each of the Administrative Agent, each Swingline Lender, each Issuing Bank and
the Borrower hereby consents to (a) the reallocation of the Commitments and
Revolving Credit Exposures, (b) the New Lender’s acquisition of an interest in
the Commitments and Revolving Credit Exposures and (c) the assignment by each
Exiting Lender of all of its respective Commitment and Revolving Credit
Exposure. The assignments by the Lenders, including the Exiting Lenders,
necessary to effect the reallocation of the Commitments and Revolving Credit
Exposures and the assumptions by the New Lender necessary for the New Lender to
acquire such interests are hereby consummated pursuant to the terms and
provisions of this Section 4 of this Second Amendment and Section 10.10.1 of the
Credit Agreement; including, without limitation, payment to each Exiting Lender
of any and all amounts due and owing to such Exiting Lender with respect to any
outstanding Revolving Credit Exposures, any interest thereon, and fees or other
amounts payable hereunder on the Amendment Effective Date, and the Borrower, the
Administrative Agent, each Issuing Bank, each Lender, including the New Lender,
and each Exiting Lender, hereby consummates such assignment pursuant to the
terms, provisions and representations of the Assignment Agreement attached as
Exhibit 10.10 as if each of them had executed and delivered an Assignment
Agreement (with the effective date being the Amendment Effective Date); provided
that (i) the Administrative Agent hereby waives the $3,500 processing and
recordation fee set forth in Section 10.10.1 with respect to such assignments
and assumptions, and (ii) the New Lender shall have delivered to the Borrower
(with a copy to the Administrative Agent) the documentation required pursuant to
Section 4.6.4. On the Amendment Effective Date and after giving effect to such
assignments and assumptions, the Commitment of each Lender shall be as set forth
on Schedule II to this Second Amendment. Each Lender hereby consents and agrees
to the Commitments as set forth on Schedule II of this Second Amendment and such
Schedule II shall replace and supersede Schedule II to the Credit Agreement.
Each Exiting Lender shall execute this Second Amendment solely for purposes of
this Section 4.

15
        

--------------------------------------------------------------------------------




Section 5.    Conditions Precedent. This Second Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.1 of the Credit Agreement) (such date,
the “Amendment Effective Date”):
5.1    The Administrative Agent shall have received from the Borrower and each
of the Lenders, counterparts (in such number as may be requested by the
Administrative Agent) of this Second Amendment signed on behalf of such Person.
5.2    The Administrative Agent shall have received from each of the Borrower
and the Foreign Borrower a certificate, dated as of the date hereof, of an
Authorized Officer of such Person certifying that attached thereto are true,
correct and complete copies of the Organic Documents of such Person, together
with all amendments thereto.
5.3    The Administrative Agent shall have received a favorable opinion, dated
the date hereof and addressed to the Administrative Agent and all Lenders, from
Thompson & Knight L.L.P., counsel to the Borrower.
5.4    The Administrative Agent shall have received a favorable opinion, dated
the date hereof and addressed to the Administrative Agent and all Lenders, from
Deloitte Legal B.V., counsel to the Foreign Borrower.
5.5    The Administrative Agent, the Arranger and the Lenders shall have
received all fees and amounts due and payable on or prior to the Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.
5.6    No material adverse change in the consolidated business, condition
(financial or otherwise), operations, performance or properties of any of the
Borrower and its consolidated Subsidiaries taken as a whole since December 31,
2014, except as otherwise disclosed on a disclosure schedule to this Second
Amendment.
5.7    No Default or Event of Default shall have occurred and be continuing as
of the date hereof, after giving effect to the terms of this Second Amendment.
5.8    Execution and delivery of Notes, if requested.
The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 6.    Miscellaneous.
6.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.
6.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and the Foreign Borrower hereby (a) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party (including, for the avoidance

16
        

--------------------------------------------------------------------------------




of doubt, the Guaranty, dated as of October 3, 2013 by the Borrower in favor of
the Administrative Agent and each reference in such Guaranty to the Credit
Agreement shall be deemed to refer to the Credit Agreement as amended by this
Second Amendment and as otherwise amended, restated, supplemented, replaced or
otherwise modified from time to time) and agrees that each Loan Document to
which it is a party remains in full force and effect, except as expressly
amended hereby; and (b) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Second Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct in all material respects, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date and (ii) no Default or
Event of Default has occurred and is continuing.
6.3    No Waiver; Loan Document. The execution, delivery and effectiveness of
this Second Amendment shall not operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the Amendment Effective Date, this Second Amendment
shall for all purposes constitute a Loan Document.
6.4    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic
transmission in portable document format (.pdf) shall be effective as delivery
of a manually executed counterpart hereof.
6.5    NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. AS OF THE DATE OF THIS SECOND
AMENDMENT, THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
6.6    GOVERNING LAW. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
[SIGNATURES BEGIN NEXT PAGE]





17
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.
BORROWER:
 
NOBLE ENERGY, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gerald M. Stevenson
 
 
Name:
Gerald M. Stevenson
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
 








































Second Amendment Signature Page
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.
FOREIGN BORROWER:
 
NBL INTERNATIONAL FINANCE B.V.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Socrates A. Hadjisavvas
 
 
Name:
Socrates A. Hadjisavvas
 
 
Title:
Director A
 
 
 
 
 
 
By:
/s/ Dirk Jan van Klink
 
 
Name:
Dirk Jan van Klink
 
 
Title:
Director B




Second Amendment Signature Page



--------------------------------------------------------------------------------






LENDERS:
 
JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Administrative
Agent, as an Issuing Bank and as a Swingline Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Debra Hrelja
 
 
Name:
Debra Hrelja
 
 
Title:
Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A., individually as a Lender, as an Issuing Bank and as a
Swingline Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg Hall
 
 
Name:
Greg Hall
 
 
Title:
Assistant Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
CITIBANK, N.A., individually as a Lender, as an Issuing Bank and as a Swingline
Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Maureen Maroney
 
 
Name:
Maureen Maroney
 
 
Title:
Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
DNB CAPITAL LLC, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stian Lovseth
 
 
Name:
Stian Lovseth
 
 
Title:
First Vice President
 
 
 
 
 
 
By:
/s/ Cathleen Buckley
 
 
Name:
Cathleen Buckley
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
DNB BANK ASA, NEW YORK BRANCH, as an Issuing Bank
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stian Lovseth
 
 
Name:
Stian Lovseth
 
 
Title:
First Vice President
 
 
 
 
 
 
By:
/s/ Cathleen Buckley
 
 
Name:
Cathleen Buckley
 
 
Title:
Senior Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
MIZUHO BANK, LTD., individually as a Lender and as an Issuing Bank
 
 
 
 
 
 
 
 
 
 
By:
/s/ Leon Mo
 
 
Name:
Leon Mo
 
 
Title:
Authorized Signatory




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually as a Lender and as an
Issuing Bank
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kevin Sparks
 
 
Name:
Kevin Sparks
 
 
Title:
Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
BARCLAYS BANK PLC, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Vanessa Kurbatskiy
 
 
Name:
Vanessa Kurbatskiy
 
 
Title:
Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
BBVA COMPASS, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Rhianna Disch
 
 
Name:
Rhianna Disch
 
 
Title:
Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
BNP PARIBAS, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ann Rhoads
 
 
Name:
Ann Rhoads
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Sriram Chandrasekaran
 
 
Name:
Sriram Chandrasekaran
 
 
Title:
Director




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
DEUTSCHE BANK AG NEW YORK BRANCH, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Virginia Cosenza
 
 
Name:
Virginia Cosenza
 
 
Title:
Vice President
 
 
 
 
 
 
By:
/s/ Ross Levitsky
 
 
Name:
Ross Levitsky
 
 
Title:
Managing Director




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
GOLDMAN SACHS BANK (USA), individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Rebecca Kratz
 
 
Name:
Rebecca Kratz
 
 
Title:
Authorized Signatory




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
HSBC BANK (USA) NA, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Douglas A. Whiddon
 
 
Name:
Douglas A. Whiddon
 
 
Title:
Director




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
SOCIÉTÉ GÉNÉRALE, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Diego Medina
 
 
Name:
Diego Medina
 
 
Title:
Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
SUMITOMO MITSUI BANKING CORPORATION, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ James D. Weinstein
 
 
Name:
James D. Weinstein
 
 
Title:
Managing Director




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
U.S. BANK NATIONAL ASSOCIATION, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Prigge
 
 
Name:
John Prigge
 
 
Title:
Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
WELLS FARGO BANK, N.A., individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nathan Starr
 
 
Name:
Nathan Starr
 
 
Title:
Portfolio Manager




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
EXPORT DEVELOPMENT CANADA, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tamara Fathi
 
 
Name:
Tamara Fathi
 
 
Title:
Senior Associate
 
 
 
 
 
 
By:
/s/ Ladislau Papara
 
 
Name:
Ladislau Papara
 
 
Title:
Financing Manager




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
THE BANK OF NOVA SCOTIA, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Frazell
 
 
Name:
John Frazell
 
 
Title:
Director - US Energy




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
BMO HARRIS FINANCING, INC., individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew L. Davis
 
 
Name:
Matthew L. Davis
 
 
Title:
Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Trudy Nelson
 
 
Name:
Trudy Nelson
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ William M. Reid
 
 
Name:
William M. Reid
 
 
Title:
Authorized Signatory




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
COMMONWEALTH BANK OF AUSTRALIA, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ William Ho
 
 
Name:
William Ho
 
 
Title:
Senior Associate




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
DBS BANK LTD., individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jacqueline Tan
 
 
Name:
Jacqueline Tan
 
 
Title:
Senior Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
FIFTH THIRD BANK, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Larry Hayes
 
 
Name:
Larry Hayes
 
 
Title:
Director




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
MORGAN STANLEY BANK, N.A, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
ROYAL BANK OF CANADA, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jay Sartain
 
 
Name:
Jay Sartain
 
 
Title:
Authorized Signatory




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
TORONTO DOMINION ( NEW YORK ) LLC, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ryan Karim
 
 
Name:
Ryan Karim
 
 
Title:
Authorized Signatory




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
BANK OF CHINA, NEW YORK BRANCH, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dong Yuan
 
 
Name:
Dong Yuan
 
 
Title:
Executive Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
BRANCH BANKING AND TRUST COMPANY, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ DeVon J. Lang
 
 
Name:
DeVon J. Lang
 
 
Title:
Senior Vice President




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
PNC BANK, NATIONAL ASSOCIATION, individually as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tom Byargeon
 
 
Name:
Tom Byargeon
 
 
Title:
Managing Director




Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
LLOYDS TSB BANK PLC, individually as an Exiting Lender solely for purposes of
Section 4.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Erin Doherty
 
 
Name:
Erin Doherty
 
 
Title:
Assistant Vice President - D006
 
 
 
 
 
 
By:
/s/ Daven Popat
 
 
Name:
Daven Popat
 
 
Title:
Senior Vice President - P003






Second Amendment Signature Page



--------------------------------------------------------------------------------






 
 
STANDARD CHARTERED BANK, individually as an Exiting Lender solely for purposes
of Section 4.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Felipe Macia
 
 
Name:
Felipe Macia
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Hsing H. Huang
 
 
Name:
Hsing H. Huang
 
 
Title:
Associate Director




Second Amendment Signature Page



--------------------------------------------------------------------------------




SCHEDULE II
NAME OF LENDER
COMMITMENTS
JPMorgan Chase Bank, N.A.
$270,000,000.00
Bank of America, N.A.
$270,000,000.00
Citibank, N.A.
$270,000,000.00
DNB Capital LLC
$270,000,000.00
Mizuho Bank, Ltd.
$270,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$270,000,000.00
Barclays Bank PLC
$150,000,000.00
BBVA Compass
$150,000,000.00
BNP Paribas
$150,000,000.00
Deutsche Bank AG New York Branch
$150,000,000.00
Goldman Sachs Bank USA
$150,000,000.00
HSBC Bank (USA) NA
$150,000,000.00
Société Générale
$150,000,000.00
Sumitomo Mitsui Banking Corporation
$150,000,000.00
U.S. Bank National Association
$150,000,000.00
Wells Fargo Bank, N.A.
$150,000,000.00
Export Development Canada
$85,000,000.00
The Bank of Nova Scotia
$75,000,000.00
BMO Harris Financing, Inc.
$75,000,000.00
Canadian Imperial Bank of Commerce, New York Branch
$75,000,000.00
Commonwealth Bank of Australia
$75,000,000.00
DBS Bank Ltd.
$75,000,000.00
Fifth Third Bank
$75,000,000.00
Morgan Stanley Bank, N.A.
$75,000,000.00
Royal Bank of Canada
$75,000,000.00
Toronto Dominion ( New York ) LLC
$75,000,000.00
Bank of China, New York Branch
$40,000,000.00
Branch Banking and Trust Company
$40,000,000.00
PNC Bank, National Association
$40,000,000.00
TOTAL
$4,000,000,000.00


Schedule II
        

--------------------------------------------------------------------------------






SCHEDULE IIA
SCHEDULE OF SWINGLINE COMMITMENTS
NAME OF SWINGLINE LENDER
SWINGLINE
COMMITMENTS
JPMorgan Chase Bank, N.A.
$200,000,000
Citibank, N.A.
$200,000,000
Bank of America, N.A.
$200,000,000
TOTAL
$600,000,000






Schedule IIA
        

--------------------------------------------------------------------------------




SCHEDULE IIB
SCHEDULE OF LC COMMITMENTS
NAME OF ISSUING BANK
LC COMMITMENTS
JPMorgan Chase Bank, N.A.
$75,000,000
Citibank, N.A.
$75,000,000
Bank of America, N.A.
$75,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$75,000,000
Mizuho Bank, Ltd.
$75,000,000
DNB Bank ASA, New York Branch
$75,000,000
TOTAL
$450,000,000




Schedule IIB
        

--------------------------------------------------------------------------------




Annex A
Maximum Amount of Non-Cash Impairment to Stockholders’ Equity
Resulting from Non-Cash Write Downs Of Oil And Gas Assets
as of June 30, 2015
Maximum Amount    $1,646,792,000.00

Annex A

